BAKER, C. J.
This is an appeal from a judgment for •delinquent taxes for the year 1891. The questions presented relate mainly to the manner of making the assessment and making up the delinquent list. "We do not think any of them fatal to the taxes, and deem them irregularities only. This ease is governed by the one decided at the present term (In re Delinquent Tax-List of Pima County, ante, p. 186), and the case of Atlantic and Pacific R. R. Co. v. Yavapai County, 3 Ariz. 117, 21 Pac. 768. The judgment is affirmed.
Hawkins, J., concurs.
Rouse, J., concurs in result.